Citation Nr: 1222853	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-27 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine. 

2.  Entitlement to an effective date earlier than December 5, 2011, for the award of service connection for degenerative disc disease of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran had active service from July 1992 to July 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board previously remanded the claim to the RO in June 2010 and November 2011 so that additional development of the evidence could be conducted.  The Board concludes that the requested development has been substantially completed. The Veteran was afforded an examination of his cervical spine by an appropriate specialist.  Given the foregoing, the Board finds that VA has substantially complied with the Board's November 2011 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The Board also, as part of its previous remands, sought to develop additional evidence concerning a claim for entitlement to service connection for degenerative disc disease of the lumbar spine.  Following the November 2011 remand, the RO, in February 2012, granted service connection for degenerative disc disease of the lumbosacral spine with an effective date of December 5, 2011.  As such, the appeal, as relating to this claim, is no longer before the Board for appellate consideration. 

However, in correspondence dated in March 2012, the Veteran filed a notice of disagreement with the December 5, 2011, effective date assigned by the RO.  When there has been an adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.    As such, the issue of entitlement to an effective date earlier than December 5, 2011, for the award of service connection for degenerative disc disease of the lumbosacral spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  A cervical spine disability has not been shown to be causally or etiologically related to the Veteran's military service, or to any service-connected disorder. 


CONCLUSION OF LAW

A cervical spine disability was not incurred in active service, nor was it proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, supra.

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in August 2005 with regard to the claim for service connection for degenerative disc disease of the cervical spine.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision in December 2005.  

With respect to the Dingess requirements, the Veteran was not provided with timely notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of non-service-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In this case, however, the Veteran filed his claim in August 2005, before the amendments went into effect.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for degenerative disc disease of the cervical spine.  Although the Veteran appears to be primarily contending that he has a cervical spine disability that is secondary to his service-connected bursitis and tendonitis of the bilateral hips, the Board will address his claim on both a direct and secondary basis. 

The Veteran's service treatment records are absent for complaints, treatment, findings, or diagnoses of a cervical spine disability.  Specifically, on his June 1996 Report of Medical History at separation, he reported that he never suffered from recurrent back pain.  Similarly, his June 1996 Report of Medical Examination at separation indicated that his neck and spine were within normal limits.  Thus, there was no showing of a cervical spine disability during the Veteran's military service. 

The Veteran was afforded a VA examination in October 1996, at which time he complained of chronic daily right hip pain that radiated into his right leg.  However, he did not mention any cervical spine disability at the time, and his neck was indicated to be within normal limits.  He was diagnosed as having bilateral trochanteric bursitis as well as bilateral tendonitis of the anterior superior iliac spine.  Significantly, he was not diagnosed with any disorders of the cervical spine.  

The Veteran was also afforded a VA spine examination in July 1998, at which time he was diagnosed with tendonitis and/or trochanteric bursitis.  Significantly, the Veteran did not report any symptomatology related to the cervical spine at the time and there was no degenerative joint disease noted upon examination.  

The first diagnosis of symptomatology related to the cervical spine is found in an August 2003 private electromyography and nerve conduction study, at which time the Veteran was diagnosed as having cervical radiculopathy.  As a result, the Veteran underwent an anterior cervical discectomy and fusion in November 2003.  

The Veteran was afforded a VA spine examination in October 2005, at which time he was diagnosed with degenerative disc disease of the cervical spine status post fusion.  However, the examiner opined that his cervical spine disorder was not at least as likely as not related to his service-connected bursitis and tendonitis of the bilateral hips because, "There is no nexus of connection.  There is no history of chronicity.  There is no complaint of spinal problems in the service."  

In its November 2011 remand, the Board found the opinion of the October 2005 VA examiner to be inadequate because it did not appear to have taken into account the relevant history of symptomatology and treatment.  As such, the Board remanded the claim so that the Veteran could be afforded an adequate cervical spine examination.  Pursuant to these remand instructions, the Veteran was afforded a VA examination in December 2011.  After a thorough review of the claims file and a physical examination of the Veteran, the examiner opined that the Veteran's cervical disorder was less likely than not proximately due to or the result of the Veteran's service-connected bilateral hip disorder.  The examiner explained that there was no association in the medical literature of cervical spine disease to be caused by bursitis and tendonitis of the bilateral hips.  As such, there was no medical basis for this claimed relationship.  Furthermore, the examiner opined that it was less likely than not that the Veteran's cervical spine disorder was caused by or permanently worsened by any disorder of his lumbar spine.  The examiner explained that there was no association in the medical literature of cervical spine disease being caused or permanently worsened by degenerative disc disease or degenerative joint disease of the lumbar spine.  As such, there was no medical basis for this claimed relationship.  

The Board notes that the December 2011 examiner referenced the medical literature he used to support his conclusions.  The examiner also specifically cited to the relevant evidence in the Veteran's claims file, to include his service treatment records and VA records.  The Board affords this opinion great probative value as it is based on a thorough examination of the Veteran, review of the claims file, and is supported by an adequate rationale. 

In conclusion, although the Veteran has been shown to have a cervical spine disability, the Board finds that the Veteran's claim has not been shown to be related to service, or to his service-connected bilateral hip and/or lumbar spine disorders.  The service medical records were absent for any indications of cervical spine problems.  Moreover, degenerative disc disease of the cervical spine was not shown to manifest itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Rather, the first diagnosis of cervical symptomatology occurred in August 2003, approximately 7 years following the Veteran's separation from service.  Although the Veteran might sincerely believe that his cervical spine disorder is related to his service-connected bilateral hips or lumbar spine disorders, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

To the extent that the Veteran argues that his cervical spine symptomatology had its onset n in service, and that he simply did not have it treated until 2003, the Board emphasizes the multi-year gap between discharge from active duty service in July 1996 and the initial reported symptoms related to a cervical spine disorder in approximately August 2003, nearly a 7-year gap.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board also emphasizes that the Veteran sought treatment for a myriad of medical complaints since discharge from service in 1996, including lumbar spine and bilateral hip symptomatology.  Significantly, he never reported complaints related to the cervical spine during this time.  Moreover, the Veteran filed a claim for entitlement to service connection for a bilateral hip disorder in July 1996, immediately after separation from service, but made no mention of any cervical spine symptomatology at that time.  As such, service connection must be denied.  38 C.F.R. §§ 3.303; 3.310 (2011). 


ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine is denied.


REMAND

As indicated above, service connection for degenerative disc disease of the lumbosacral spine with an effective date of December 5, 2011, was granted by the RO in a February 2012 rating decision.  In March 2012, the Veteran submitted a notice of disagreement stating that he disagreed with the December 5, 2011, effective date.  When there has been an adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

A statement of the case containing all applicable laws and regulations on the issue of entitlement to an effective date earlier than December 5, 2011, for the award of service connection for degenerative disc disease of the lumbosacral spine must be issued.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


